Citation Nr: 0207518	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left wrist fracture.

2.  Entitlement to an evaluation higher than 10 percent for 
laceration of the liver, status post right partial lobectomy.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from December 1969 to November 
1973.

In May 1997, the veteran sought compensable evaluations for 
his service-connected disabilities and service connection for 
cervical and lumbar spine disorders.  This case came to the 
Board of Veterans' Appeals (Board), initially, from a 
February 1998 decision by the Winston-Salem, North Carolina, 
RO that denied the claims.  The veteran testified at an 
October 1999 videoconference hearing before the undersigned 
member of the Board designated by the Chairman to conduct the 
hearing and make the final decision in this case.

In an October 2000 decision, the Board denied a compensable 
evaluation for residuals of a left wrist fracture, granted a 
10 percent evaluation for residuals of a laceration of the 
liver, status post partial right lobectomy, remanded the 
claims for service connection for cervical and lumbar spine 
disorders, and also remanded the claim for a compensable 
evaluation for residuals of a pneumothorax.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a November 2001 
order, the Court vacated the Board's decision as it pertained 
to the issues of increased ratings for left wrist and liver 
disorders and remanded the claims.

As reflected below, additional development of the record is 
required.  A recent regulatory change, to be codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903, and 20.1304, provides for 
evidentiary development by the Board, in cases on appeal to 
the Board, in lieu of remanding cases for evidentiary 
development by the RO.  67 Fed. Reg. 3099 (Jan. 23, 2002).  
However, the new procedure does not preclude remand to the RO 
for evidentiary development.  As noted above, the issues of 
service connection for cervical and lumbar spine disorders, 
and a compensable rating for pneumothorax, were remanded to 
the RO by the Board in October 2000.  To which extent 
requested development action has been completed is unclear 
from records available to the Board.  In the interest of 
administrative efficiency and to avoid unnecessary delay, the 
Board determines that remand to the RO is the procedure most 
appropriate in this case.


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107.  VCAA identifies and describes duties 
on the part of VA to advise a claimant of the evidence needed 
to substantiate a claim and to help a claimant obtain that 
evidence.  38 U.S.C.A. §§ 5103, 5103A.  These duties have 
been implemented by a new regulation.  Duty to Assist, 66 
Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  Thus, VA must ensure that the duties to 
notify and to assist have been met.

Pursuant to VA's duty to notify a claimant of the evidence 
needed to substantiate his claims, the veteran is hereby 
advised that evidence is needed from health care providers 
showing the nature and extent of the residuals of his left 
wrist fracture and the nature and extent of the residuals of 
his liver laceration status post partial right lobectomy.  It 
is the veteran's responsibility to provide such evidence but, 
if he notifies VA of the names and addresses of health care 
providers who have such evidence, VA will attempt to obtain 
it directly from those health care providers and will advise 
him of the results of such attempts.  In addition, VA may 
require that he undergo a VA examination and, if one is 
scheduled, it is his responsibility to appear for it.  VA 
will obtain evidence from VA medical facilities where the 
veteran has been examined or treated.

Another change wrought by the passage of time is that the 
rating criteria for several gastrointestinal disorders, 
including those for Diagnostic Code (DC) 7311 (residuals of 
liver injury), were changed effective July 2, 2001.  66 Fed. 
Reg. 29486 (May 31, 2001).  When rating criteria change 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the criteria most favorable 
thereto.  Baker v. West, 11 Vet. App. 163, 168 (1998); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The old rating 
criteria may be applied after the effective date of the new 
rating criteria, but the new rating criteria cannot be 
applied to any period prior to the effective date thereof.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); VAOPGCPREC 3-00 
(Apr. 10, 2000).  Accordingly, residuals of the veteran's 
liver laceration, prior to and since July 2, 2001, must be 
identified, and those residuals must be evaluated under the 
old rating criteria for the period prior to July 2, 2001, and 
under both the old and the new rating criteria for the period 
subsequent thereto.

The old rating criteria for DC 7311 (residuals of liver 
injury) merely provided that a noncompensable evaluation 
should be assigned if the liver injury healed without 
residuals and, if it did not, residuals should be evaluated 
under the provisions of DC 7301(adhesions of the peritoneum).  
The new rating criteria provide that residuals of liver 
injury should be evaluated under the provisions of DC 7312 
(cirrhosis of the liver), DC 7345 (chronic liver disease 
without cirrhosis), or DC 7301 (adhesions of the peritoneum), 
depending on the nature of the residuals manifested.  Thus, 
as indicated above, medical evidence is needed to describe 
the residuals, if any there are, of the veteran's liver 
laceration, status post partial right lobectomy and, if there 
are residuals, to distinguish those manifested before July 2, 
2001, from those manifested thereafter.

Finally any necessary action still pending with respect to 
those issues previously remanded by the Board, including 
action to ensure compliance with VCAA, should be undertaken 
in an expeditious manner.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran and 
his attorney the names and addresses of all 
health care providers, VA or private, from 
whom he has received treatment, since 1997, 
for a left wrist disorder or a liver disorder.  
The RO should obtain legible copies of records 
of all treatment identified by the veteran as 
well as records of all VA treatment provided 
the veteran since 1997.

2.  The veteran should be afforded a VA 
gastroenterologic examination to determine the 
nature and extent of all disability 
attributable to a 1973 liver laceration status 
post partial right lobectomy.  The examination 
report should also set forth all 
gastrointestinal signs and symptoms and, where 
indicated below, their extent.

(a)  If residuals of a liver laceration status 
post partial right lobectomy include adhesions 
manifested by at least two of the following:  
disturbance of motility, actual partial 
obstruction, reflex disturbances, or presence 
of pain, then the examiner should determine 
whether the evidence also shows:
(1) an operation with drainage or severe 
peritonitis resulting in a definite partial 
obstruction, shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, 
nausea, or vomiting; or
(2) partial obstruction manifested by 
pain and delayed motility of barium meal; or
(3) "pulling" pain with movements of 
the body, or abdominal distention, or 
occasional episodes of colic pain, nausea, or 
constipation (perhaps alternating with 
diarrhea); or
(4) mild symptoms of abdominal adhesions.

(b)  If, as a residual of a liver laceration 
status post partial right lobectomy, liver 
function tests are abnormal and biopsy or 
imaging shows cirrhosis, then the examiner 
should determine whether the evidence also 
shows, since July 2, 2001: 
(1) generalized weakness, substantial 
weight loss, and persistent jaundice; or
(2) portal hypertension manifested by 
ascites, hepatic encephalopathy, hemorrhage 
from esophageal varices, or portal gastropathy 
(erosive gastritis); if such signs are noted, 
the examiner should determine whether they are 
refractory to treatment or episodic and, if 
episodic, the number of episodes the veteran 
has experienced; or
(3) portal hypertension, splenomegaly, 
abdominal pain, weakness, malaise, anorexia, 
and weight loss; or
(4) symptoms such as weakness, anorexia, 
abdominal pain, or malaise, with such symptoms 
attributable to cirrhosis.

(c) If the evidence shows chronic liver 
disease without cirrhosis, as a residual of a 
liver laceration status post partial right 
lobectomy, then the examiner should determine 
whether the evidence also shows, since July 2, 
2001:
(1) near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant 
pain); or
(2) daily fatigue, malaise, anorexia, and 
weight loss, with the amount of weight loss 
carefully recorded, or other indication of 
malnutrition, and hepatomegaly; or
(3) episodes of incapacitation (i.e., 
acute signs and symptoms severe enough to 
require bed rest and treatment by a physician) 
by symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, or right upper 
quadrant pain; if such signs are noted, the 
examiner should determine the total duration 
of such episodes during the preceding 12 
months; or
(4) intermittent fatigue, malaise, and 
anorexia, all attributable to chronic liver 
disease without cirrhosis; or
(5) chronic liver disease without 
cirrhosis that is asymptomatic.

3.  If residuals of a liver laceration status 
post partial right lobectomy include chronic 
liver disease without cirrhosis that is 
manifested by episodes of incapacitation, the 
RO should obtain from the veteran, or from 
records custodians, evidence of such 
incapacitation including records of employment 
absenteeism and records of hospital inpatient 
treatment.

4.  Upon completion of the foregoing, the RO 
should review the file to ensure that required 
evidentiary development has been completed and 
that all notification requirements mandated by 
VCAA have been fulfilled.  The RO should then 
review the claims and render a decision.  In 
the event such remains adverse to the veteran, 
both he and his attorney should be provided 
with a supplemental statement of the case, and 
be given a reasonable period of time to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).

